Per Curiam:
This case upon appeal was argued and decided, the report of which is contained in 158 Appellate Division, 342.
Upon reargument the majority of the court is of opinion that it should be held by this court that a child five years of age is not precluded from bringing an action against a village *472■by failure to file, within the time prescribed by law, the notice specified in section 341 of the Village Law (Consol. Laws, chap. 64; Laws of 1909, chap. 64); and, further, that a child of that age should not be prejudiced by the failure of its father or mother to file the same.
With these views it follows that the judgment dismissing’ the complaint, and also the order setting aside the verdict for the plaintiff, should be reversed, and the verdict for the plaintiff for $1,000 should' be reinstated, and judgment directed thereupon.
All concurred, except Kellogg,' J., dissenting in memorandum, in which Lyon, J., concurred.